Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00220-CR

                             Gabriel Castillo REYES,
                                     Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2011CR2065
                  Honorable Angus McGinty, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED May 29, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice